DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 02/10/2021. Claims 1, 9-10, 19, 22-25 are pending in the current office action. Claims 1, 19, and 22-25 have been amended by the applicant. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
The provisional nonstatutory double patenting rejection has been withdrawn in view of the amendments to the claims. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 9, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pickles et al. (US 2012/0037505 A1) in view of Luong et al. (JHT Luong, KB Male, JD Glennon, Boron-doped diamond electrode; synthesis, characterization, functionalization and analytical applications, Analyst 134 (2009) 1965-1979) and further in view of Newton et al. (WO 2012/156203 A1). Evidentiary support provided by Applicant’s specification. 
Regarding claims 1 and 9, Pickles teaches an electrochemical sensor (microelectrode for performing electrochemical measurements [abstract; Para. 0003-0004]) comprising:
a boron doped diamond electrode formed of boron doped diamond material (high boron doped polycrystalline CVD diamond layer [Para. 0051]);
a patterned array of non-diamond carbon sites disposed on a sensing surface of the boron doped diamond electrode, wherein the non-diamond carbon sites comprise sp2 hybridized carbon (a plurality of spaced apart pins 96/110 are disposed on the boron doped diamond electrode and project to the surface of the electrode wherein the structures are formed on the BDD electrode by using laser ablation [Paras. 0043-0044, 0051-0054; Figs. 5-6; Note: the examiner takes the position that boron doped diamond will necessarily form non-diamond carbon sites by forming sp2 carbon when ablated by a laser. This position is supported by the instant specification Pg. 22 which states that “laser ablation has been 
Pickles is silent on the ablated pins 96/110 “non-diamond carbon sites” comprising electrochemically active surface groups and thus fails to expressly teach “electrochemically active surface groups bonded to the non-diamond carbon sites”, of instant claim 1, and “wherein the electrochemically active surface groups are carbonyl containing groups”, of instant claim 9. 
However, Luong discloses the synthesis, characterization and functionalization of boron-doped diamond electrodes [title; abstract] wherein it is taught that “almost all carbon surface of sp2 hybridized materials react with oxygen and water to form oxygen-containing functional groups such as carbonyls, known as surface oxides or simply oxides” [Pg. 1966, Right Col.]. Luong further teaches that “in contrast, no oxide formation and reduction reactions between oxygen and hydrogen evolution occur on BDD surfaces”. One skilled in the art would therefore understand that the laser ablated surface disclosed by Pickles, which inherently comprises sp2 carbon as evidenced by the instant specification, would inherently form electrochemically active surface groups comprising carbonyl groups on the ablated sp2 carbon, but would not form the electrochemically active groups on the non-ablated BDD surface, as taught by Luong. 
Pickles discloses only the electrode material and is silent on the system used to test the electrode. Pickles therefore fails to expressly teach an electrical controller and a processor, of instant claim 1. 
Newton discloses a boron-doped diamond electrode based electrochemical sensor [title; Pg. 16, Para. 3] wherein the system comprises an electrical controller 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pickles to includes an electrical controller with a voltage control unit and a current measurement unit because Newton teaches that such system allows the user to scan the voltage of the boron doped diamond electrode and measure the electric current flowing through the sensing electrode to generate data representative of the target analyte under analysis [Pg. 10, Para. 6; Pg. 16, Para. 4; Pg. 17, Paras. 2-3]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a controller and processor would provide the obvious and predictable result of enabling the electrode of Pickles to be used to measure a test sample) [MPEP 2143(A)].
Regarding the limitation “wherein the size and distribution of the non-diamond carbon sites on the sensing surface of the boron doped diamond electrode is such that 2 and no more than 10 mA/cm2”, of instant claim 1, this limitation is interpreted as a functional limitation. Absent any clear and convincing evidence and/or arguments to the contrary, the functional limitations are an inherent characteristic/property of the sensor head comprising all the claimed elements. Since the structure of pickles comprises the same elements or components as that of the instant claim, it is contended that the sensor head of the prior art is configured to and capable of delivering the same signal to background ratio and/or the same background current density level as that claimed in instant claim 1. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. signal to background ratio and/or background current density), is necessarily present in the prior art material. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [See MPEP 2112].
Assuming, arguendo, that the structure of modified Newton does not inherently possess the claimed signal to background ratio and/or background current density, such properties are expressly disclosed as desirable by Pickles. Specifically, Pickles teaches wherein electrochemical measurements using diamond electrodes are performed, it is desirable that the signal to noise (i.e., signal to background) in the system is maximized 
Furthermore, the limitations “for generating a redox peak associated with the target species which reacts with the electrochemically active surface groups bonded to the non-diamond carbon sites when a solution containing the target species is disposed in contact with the sensing surface in use", “to scan the boron doped diamond electrode over a potential range to generate said redox peak” and “to give an electrochemical is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Pickles as modified by Newton discloses the functionalized boron-doped diamond electrode for an electrochemical sensor that includes a controller comprising a voltage control unit and a current measuring unit and thus is specifically configured to perform the intended use/functional limitations of the claims. 
Regarding claim 19, Pickles further discloses wherein the patterned array of non-diamond carbon sites disposed on the sensing surface of the boron doped diamond electrode is intrinsic non-diamond carbon (the sp2 carbon would form naturally upon ablation and thus would be considered intrinsic carbon [Pickles, Paras. 0051-0054 as evidenced by Applicant’s instant specification Pg. 22]).
Regarding claim 22, Pickles further discloses wherein the boron doped diamond electrode is disposed in an electrically insulating diamond support matrix (the pins 96/110 of the BDD electrode are disposed in a layer of non-conducting diamond 92/10 [Paras. 0043-0044; Figs. 5-6]).
Regarding claim 23.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pickles in view of Luong and Newton, as applied to claim 1 above, and further in view of Oliver et al. (US 2013/0105312 A1). 
Regarding claim 24, modified Pickles discloses the limitations of claim 1 and thus teaches “the electrochemical sensor of claim 1” as outlined previously. Pickles alone fails to teach a method of measuring pH and thus fails to expressly teach “A method for measuring a pH of a composition, said method comprising: providing the composition, and measuring the pH of said composition”. 
However, Oliver teaches a boron doped diamond electrode that comprises sp3/sp2 carbon present on the electrode that is formed by laser ablation [abstract; Paras. 0009, 0033] wherein the microelectrode can be used to measure a variety of characteristics of fluids including being used to sense pH of a fluid [Para. 0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the boron-doped diamond electrode disclosed by Pickles in order to determine the pH of a fluid because Oliver teaches that boron doped diamond electrodes with sp3/sp2 electrodes can be used to sense the pH of a fluid [Para. 0029]. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Pickles in view of Luong and Newton, as applied to claim 1 above, and further in view of Murata et al.. 
Regarding claim 25, modified Pickles discloses the limitations of claim 1 and thus teaches “the electrochemical sensor of claim 1” as outlined previously. Pickles alone fails to teach a method of measuring chlorine and thus fails to expressly teach “A method for measuring a chlorine concentration of a composition, said method comprising: providing the composition, and measuring the chlorine concentration of said composition”. 
Murata discloses an electrochemical sensor comprising a boron-doped diamond electrode [title] wherein the electrochemical sensor comprising the boron doped electrode is used for the detection of chlorine and was found to have a high linear relationship in the concentration range of 0.1-2 mg/L with a lot detection limit of 8.3 μg/L [abstract]. Murata further teaches that boron doped diamond electrodes are more than adequate for determining the concentration of free chlorine in a solution [abstract]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the boron-doped diamond electrode disclosed by Pickles in order to determine the concentration of chlorine because Murata teaches that boron doped diamond electrodes are more than adequate for determining the concentration of free chlorine in a solution and was found to have a high linear relationship with a low detection limit in such applications [abstract]. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 recites wherein the electrochemically 2 hybridized materials inherently/naturally react with oxygen and water to form carbonyls, Luong fails to teach wherein the functional groups are quinone groups. There are no teachings, suggestions, or motivations in the art for modifying the pins of Pickles, which would have sp2 hybridized carbon sites that naturally form oxides such as carbonyls (as suggested by Luong) to then remove the carbonyl groups and replace with quinone functional groups. There is also no teaching or suggestion that indicates quinone groups would inherently form on sp2 hybridized surfaces that have been formed by ablating boron doped diamond.  

Response to Arguments
Applicant's arguments/amendments filed 02/10/2021 with respect to the objections to the claims have been fully considered and are persuasive. The objections to the claims have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fielden et al. (US 2013/0313128 A1) disclose an electrochemical sensor that comprises a boron doped electrode that is used to measure Hall et al. (US 4,629,373 A) disclose a polycrystalline diamond substrate with various patterned pins formed by ablation. Sljukic et al. (B Sljukic, CE Banks, RG Compton, An overview of the electrochemical reduction of oxygen at carbon-based modified electrodes, J. Iranian Chemical Society 2(1) (2005) 1-25) disclose various surface modifications to carbon-based electrodes. Whitehead et al. (US 2010/0006450 A1) disclose a boron doped diamond electrode wherein the electrode comprises an array of apertures that are formed by ablation. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Examiner, Art Unit 1795     

/MARIS R KESSEL/Primary Examiner, Art Unit 1795